                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  SOCORRO ZAMUDIO-REYES,                             Case No. 13-cv-03175-VC
                 Plaintiff,
                                                     ORDER DENYING PETITION
          v.
                                                     Re: Dkt. No. 1
  M. E. SPEARMAN,
                 Defendant.



       Assuming for argument’s sake that the petition is timely, that Zamudio exhausted his

Padilla claim, and that counsel performed deficiently by failing to advise Zamudio that pleading

guilty would prevent him from eventually applying for legal status in the United States, Zamudio

has not raised any serious questions on the issue of prejudice. As is relevant here, for prejudice,

the “petitioner must convince the court that a decision to reject the plea bargain would have been

rational under the circumstances”—that “but for counsel’s errors, [he] would . . . have gone to
trial . . . .” United States v. Rodriguez-Vega, 797 F.3d 781, 788 (9th Cir. 2015) (citing United

States v. Howard, 381 F.3d 873, 882 (9th Cir. 2004); see Strickland v. Washington, 466 U.S.

668, 694 (1984). With Padilla claims in particular, a petitioner can show that rejecting a plea

bargain would have been rational by “demonstrat[ing] clearly that she placed a ‘particular

emphasis’ on the immigration consequence of a plea in deciding whether or not to accept it.”

Rodriguez-Vega, 797 F.3d at 789 (quoting United States v. Kwan, 407 F.3d 1005, 1017-18 (9th

Cir.2005)).

       Here, the record does not contain any hint that Zamudio placed a “particular emphasis”
on preserving the ability to apply for legal status in the United States someday. Zamudio argues
that, although he did not have legal status in 2010, it was important for him to preserve his ability

to apply for legal status because “he had his whole life in the United States . . . and the

conditions in Mexico were dangerous.” But that’s it. He points to no family ties, conversations

with counsel, or anything else to indicate that he was concerned with this particular immigration

consequence to such an extent that going to trial would have been rational. Indeed, he points to

nothing that suggests he was concerned with immigration consequences at all (be it deportation

or a permanent bar on naturalization), much less the fairly idiosyncratic concern he now

identifies about being able to apply for legal status some time in the future after being deported.

See id. (finding prejudice when the petitioner “made a concerted effort to avoid separation from

her family, all of whom reside in the United States” and had “numerous conversations with her

counsel regarding the immigration consequences of her plea”); United States v. Sun Hwang, 658

F. App’x 874, 877 (9th Cir. 2016) (finding prejudice when the petitioner “asked her attorney

repeatedly about the immigration consequences of her case, and . . . sought further clarity on the

effect of a guilty plea by seeking the advice of immigration specialists”).

       All Zamudio’s other claims are clearly lacking in merit for the reasons set forth in the

state’s papers. A certificate of appealability will not issue for any of Zamudio’s claims. See 28

U.S.C. § 2253(c). They are not ones where “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,
484 (2000). The Clerk shall enter judgment in favor of the state and close the file.



       IT IS SO ORDERED.

Dated: June 24, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
